 Case 1:20-cv-06133-NLH-AMD Document 2 Filed 04/06/21 Page 1 of 2 PageID: 15



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    SE'KOU ABU MALIK MENEL EL             1:20-cv-06133-NLH-AMD
    (ex rel. Rodney D. Anderson)
    and SUTEN KHAI BARUTI CHE EL          OPINION
    (ex rel. Steven L. Smith),

                   Plaintiffs,

          v.

    DELAWARE RIVER PORT
    AUTHORITY, et al.,

                   Defendants.


APPEARANCES:

DSE'KOU ABU MALIK MENEL EL
7606 RIVER ROAD
PENNSAUKEN, NJ 08110

SUTEN KHAI BARUTI CHE EL
113 COLTS NECK DRIVE
SICKLERVILLE, NJ 08081

      Plaintiffs appearing pro se

HILLMAN, District Judge

      Plaintiffs, Se'kou Abu Malik Menel El (ex rel. Rodney D.

Anderson) and Suten Khai Baruti Che El (ex rel. Steven L.

Smith), filed a complaint alleging violations of their federal

constitutional rights, among other claims, without submitting

the required filing fee or filing applications to proceed in

forma pauperis (“IFP”).

      Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process,
Case 1:20-cv-06133-NLH-AMD Document 2 Filed 04/06/21 Page 2 of 2 PageID: 16



or render any other service for which a fee is prescribed,

unless the fee is paid in advance.       The entire fee to be paid in

advance of filing a civil complaint is $400.         Under Title 28,

section 1915 of the United States Code, however, a court may

allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application.       28 U.S.C. § 1915(a)(1).

     Because Plaintiffs have failed to pay the filing fee or

submit IFP applications, the Clerk of the Court will be ordered

to administratively terminate this action, without filing the

Complaint or assessing a filing fee. 1      Plaintiffs will be granted

leave to apply to re-open within 45 days by either paying the

filing fee or submitting the proper IFP applications.          Each

Plaintiff is required to submit his own IFP application if

Plaintiffs choose that route rather than submitting the $400

filing fee.   An appropriate Order follows.



Date: April 5, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                    2
